
	
		II
		111th CONGRESS
		1st Session
		S. 2701
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Reed (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on Phosphinic
		  acid, diethyl-, aluminum salt with synergists and encapsulating
		  agents.
	
	
		1.Phosphinic acid, diethyl-,
			 aluminum salt with synergists and encapsulating agents
			(a)In
			 generalHeading 9902.22.43 of
			 the Harmonized Tariff Schedule of the United States (relating to Phosphinic
			 acid, diethyl-, aluminum salt with synergists and encapsulating agents) is
			 amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
